Citation Nr: 0815106	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which reopened and denied a claim 
for service connection for PTSD.  It is also on appeal from 
an October 2005 rating decision that denied service 
connection for schizophrenia.  

The Board notes that irrespective of the RO's January 2005 
determination reopening the appellant's claim for service 
connection for PTSD, it will adjudicate the initial issue of 
new and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  

The Board also notes that while the PTSD and schizophrenia 
issues were developed separately, in view of the evidence of 
record, the rules prohibiting pyramiding under 38 C.F.R. 
§ 4.14 and the requirements of 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130 regarding the diagnosis and rating of 
psychiatric disorders, and the basis for this remand, the 
Board finds that the matter is appropriately characterized 
for further consideration by VA as service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
post-traumatic stress disorder (PTSD).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final February 1995 rating decision denied service 
connection for PTSD; the veteran did not appeal the decision 
within one year of receiving notification and thus the 
decision is final.

2.  Evidence received since the February 1995 rating decision 
denying service connection for PTSD is neither cumulative nor 
redundant of evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 1995 rating decision 
denying service connection for PTSD is new and material, and 
the claim is reopened. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that a February 1995 rating decision 
denied service connection for PTSD.  The rating decision 
noted that, overall, the evidence did not show that the 
veteran had PTSD.  The veteran did not appeal this decision 
within one year of receiving notification and thus the 
decision became final. 

During the current appeal period, the veteran was given a 
September 2004 VA psychiatric examination.  The examination 
report provides an Axis I diagnosis of schizophrenia, 
paranoid type.  The VA examiner commented that the veteran 
had symptoms of PTSD.  

The Board finds that this evidence bears substantially upon 
the specific matter under consideration as it relates to an 
unestablished fact (whether the veteran has PTSD) necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
the veteran's claim.  To this extent only, the benefit sought 
on appeal is granted.

Inasmuch as the claim has been reopened, the Board must 
consider the merits of the claim.  The next step for the 
Board in this case is to assess the new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  On review, the Board finds that 
additional development is needed.  Accordingly, a thorough 
discussion of the application of the duties to notify and 
assist will be included in a subsequent decision (if the 
claim remains denied following remand).


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD, is reopened; to this extent, the 
appeal is granted.


REMAND

As was explained in the Introduction section of this 
decision, the issue now under consideration by VA is the 
recharacterized issue of service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD.  At 
this time the Board is unable to adjudicate the claim.  
Additional evidentiary development must be conducted before 
the Board can consider the issue.  

The veteran informed the VA examiner during the September 
2004 examination that he received benefits from the Social 
Security Administration (SSA) due to PTSD.  The claims file 
does not include any records or determinations from the SSA.  

The Court of Appeals for Veterans Claims has interpreted the 
duty to assist to include requesting information and records 
from the SSA which were relied upon in any disability 
determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  In addition, there are 
heightened obligations to assure that the record is complete 
with respect to Federal Government records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determinations.

2.  In light of the SSA records, 
undertake any additional evidentiary 
development deemed necessary, to 
include but not limited to another VA 
examination.  

3.  Then, readjudicate the issue of 
service connection for an acquired 
psychiatric disorder, to include 
schizophrenia and PTSD.  If the benefit 
sought on appeal remains denied, 
provide the veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


